UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7694



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NORVELL WEBSTER CRUMP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-101, CA-01-969)


Submitted:   February 4, 2003             Decided:   March 12, 2003


Before WILKINS, Chief Judge, and TRAXLER and GREGORY, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Norvell Webster Crump, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norvell Webster Crump appeals the district court’s order

denying his motion for a reduction to his sentence under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Crump, Nos. CR-94-101; CA-01-

969 (S.D.W. Va. Oct. 21, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2